Citation Nr: 1433181	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. W.

ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1976 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2008 and in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2010, October 2012, and September 2013, the Board remanded the 
claim for further development which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A low back disability, degenerative joint and disc disease of the lumbar spine, was not affirmatively shown to have been present during military service; degenerative joint disease as a chronic disease was not manifested to a compensable degree within one year after the separation from service; the current low back disability is not related to an injury, disease, or event in service; and the current low back disability is not caused by or made worse by the service-connected left knee disability or varicose veins.






CONCLUSION OF LAW

The criteria for service connection for a low back disability, degenerative joint and disc disease of the lumbar spine, on a direct basis and as secondary to a service-connected left knee disability and varicose veins have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App.  112, 119 (2004). 



The RO provided a pre-adjudication VCAA notice by letter in February 2008.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records, VA records, private medical records, and records from the Social Security Administration.

The Veteran was afforded VA examinations in May 2008, December 2012, April 2013, and October 2013.  As the reports of the VA examinations are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examinations reports are adequate to decide the claims. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.





REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military 
service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis (degenerative joint disease), if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  





Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310.  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  


Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The service treatment records show that the Veteran complained of recurrent back trouble since childhood.  The physician noted that the Veteran appeared to have pulled a muscle while shoveling snow.  

After service, on VA examination in March 2008, the Veteran stated that his back problems began during service.  He denied any back injury after service, but he stated that his back would go out at least once a year after service.  The diagnosis was generalized lumbar spine degenerative disease with spondylolysis and spondylolisthesis (joint and disc disease).  Following a review of the records and a physical examination, the VA examiner expressed the opinion that the back condition was not related to, caused by, or aggravated by military service.  The VA examiner noted that there was no evidence of a chronic back disability or traumatic injury to the lumbar spine during service.  The VA examiner noted that there was no evidence of treatment for back pain until March 2000, twenty years after service.

In support of his claim, the Veteran submitted several lay statements from family and friends who witnessed him become incapacitated due to back pain and attributed his back pain to his military service.  In addition, the Veteran submitted a private physician's statement that the Veteran's chronic low back problems were related to the physical tasks that the Veteran performed while was on active duty.

On VA examination in December 2012, the VA examiner stated that the low back disability was not proximately caused by or aggravated by his service-connected left extremity varicose veins.  




The VA examiner stated that there was no medical reason that varicose veins would cause back problems because back pain was musculoskeletal in nature while varicose veins were a blood vessel problem.  Additionally, the VA examiner stated that a search of the medical literature did not yield a nexus between the Veteran's low back condition and varicose veins.

In April 2013, a VA examiner expressed the opinion that it was less likely than not that the low back disability was caused or aggravated by a service-connected left knee disability, because there was no medical evidence of record to support the Veteran's claim. 

On VA examination in October 2013, the VA examiner expressed the opinion that it was less likely than not that the low back disability was proximately due to or the result of the left knee disability.  The VA examiner stated that the Veteran complained of back pain seven years before the first documented complaint regarding the left knee.  The VA examiner also noted that degenerative disc disease was a multifactorial process that occurs over time with wear and tear.  Additionally, he stated that a degenerative change in one joint causing degenerative changes in a second joint is not supported in the medical literature.  

Analysis  

The Veteran asserts that his low back disability, degenerative joint and disc disease of the lumbar spine (referred to as a low back disability), began during service due to physical conditioning associated with Marine training and loading trucks.  He also asserts that his low back disability is related to his service-connected left knee and varicose vein disabilities.

On the basis of service treatment records alone, the current low back disability was not affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.


The Veteran is competent to describe symptoms of back pain during service, which is within the realm of the Veteran's personal experience, and his statements and testimony are credible.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Degenerative joint disease is a form of arthritis, but degenerative disc disease is not. Arthritis as a chronic disease is subject to service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b)); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).




As the service treatment records lack the documentation of the combination of manifestations sufficient to identify degenerative joint disease or sufficient observation to establish chronicity during service, on the basis of one or two episodes of complaints in service, not subsequently shown until twenty years after service, chronicity in service is not adequately supported.  Service connection may still be established by showing a continuity of symptomatology after service under 38 C.F.R. § 3.303(b).

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology. 

The Veteran is competent to describe low back pain during service and since service, which is evidence of continuity.  But as it does not necessarily follow that there is a relationship between any current low back disability and the post service symptomatology.  Medical evidence is required to demonstrate such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent to make. 

To the extent the Veteran, family, and friends state that the Veteran's low back symptoms are a continuation of a low back disability that began in service, the lay statements are an inference based on facts and the statements are opinions rather than a statement of fact. 

When the determinative issue involves etiology, that is, a causal relationship between degenerative joint disease and events in service, the "nexus" requirement, the Veteran, family, and friends are competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A simple medical condition is one that does not require that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159.  


Neither degenerative joint disease nor degenerative disc disease, is a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran, family, or friends based on mere personal observation, that is, without specialized education, training, or experience as a medical professional. 

Neither degenerative joint disease nor degenerative disc disease is a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, degenerative joint disease and degenerative disc disease are more analogous to an internal process such as rheumatic fever than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, degenerative joint disease and degenerative joint disease are not the type of conditions under case law that has been found to be capable of lay observation. 

As the current low back disability is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau, or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 







And no factual foundation has been established to show that the Veteran, family, or friends are otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus of the current low back disability and the post-service symptomatology the Veteran avers. 

Since the lay opinions are not competent evidence, the lay opinions are excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection is not established either by chronicity or by continuity of symptomatology on the basis of lay evidence under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The evidence does not show that the Veteran was diagnosed with degenerative joint disease within one year following separation from service.  As such, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

However, there is medical evidence for and against the claim on a direct basis.

The favorable medical evidence consists of a statement of a private physician, who stated that the low back problems were related to the physical tasks that the Veteran was required to perform while he was on active duty.

The medical evidence against the claim consists of the VA examiner's opinion in March 2008.  The VA examiner stated that the low back disability was not related to, caused by, or aggravated by active duty, because there was no evidence of a chronic back disability or traumatic injury to the lumbar spine during service.  




The VA examiner noted that the first reference of record to back pain occurred in March 2000.  There was no additional complaint of low back pain until May 2007, at which time the Veteran complained of back pain for three days.  Additionally, the VA examiner noted that in June 2007 the Veteran reported a history of doing a lot of repetitive movement at work and there was no mention of a back problem.

With regard to medical opinions the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. 

The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

As for the favorable opinion, the private physician stated that the Veteran's low back problems were related to the physical tasks that the Veteran was required to perform while he was on active duty.  The Board finds that the opinion is not persuasive evidence and the opinion has little probative value because the opinion is conclusionary without a supporting rationale.  A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The medical evidence against the claim consists of the VA examiner's opinion that the Veteran's current low back disability was not related to service.  The VA examiner provided a rationale based on the evidence of record for the conclusion reached in the opinion.



The Board finds that the opinion of the VA examiner, which opposes, rather than supports the claim, outweighs the conclusionary opinion of the private physician.  As such, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303(d).

The Board has also considered whether the low back disability was caused by service-connected left knee and varicose vein disabilities.

To the extent the Veteran asserts that the Veteran's low back disability is associated with the service-connected left knee or varicose veins, the Veteran as a lay person is competent to offer an opinion on a simple medical condition, whether there is a causal relationship or nexus between a low back disability and the service-connected disabilities is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation as causation falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to render opinions on causal relationship or nexus between a low back disability and the service-connected disabilities.  See King, 700 F.3d at 1345 (the Board may find that lay evidence to establish medical causation is not competent evidence).

For this reason, the lay evidence is not competent evidence of a causal relationship or nexus between a low back disability and the service-connected disabilities.  Since the lay evidence is not competent evidence, the Veteran's lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim.

As the Veteran's statements are not competent evidence, the Board need not address credibility.

The only competent medical evidence are the reports of the VA examiners in December 2012, April 2013, and October 2013, who are qualified through education, training, or experience to diagnose and to offer a medical opinion.  After a review of the Veteran's history, the VA examiners expressed the opinion that it was less likely than not that the low back disability was related to the Veteran's service-connected left knee or varicose veins, considering the Veteran's history and a review of the available medical literature.

The VA medical opinions are persuasive evidence against the claim and there is no other medical evidence to consider and weigh against the unfavorable medical evidence.

As the opinions were based on a review of the Veteran's history and provided rationale for the conclusions reached in the opinions, the Board finds that the opinions are persuasive evidence, which opposes, rather than supports the claim on the question of whether the low back disability was caused by or aggravated by the Veteran's service-connected disabilities.

As the preponderance of the evidence is against the claim, the benefit of the doubt standard of proof does not apply, and service connection is not warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability, degenerative joint and disc disease of the lumbar spine, to include as secondary to service-connected left knee disability and varicose veins is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


